THE EXCHEQUER VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account A1 Supplement Dated May 19, 2017 This supplement updates and amends certain information contained in your Contract prospectus dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Investment division that corresponds to the VY® FMR® Diversified Mid Cap Portfolio. On November 17, 2016, the Board of Trustees of Voya Investors Trust approved a proposal to reorganize the VY® FMR® Diversified Mid Cap Portfolio. Subject to shareholder approval, effective after the close of business on or about July 14, 2017, (the “Reorganization Date”), Class I shares of the VY® FMR® Diversified Mid Cap Portfolio (the “Merging Fund”) will reorganize with and into Class I shares of the Voya MidCap Opportunities Portfolio (the “Surviving Fund”). Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date and for 30 days thereafter, you may transfer amounts allocated to an Investment Division that invests in the Merging Fund to any other available investment Division or to the Guaranteed Interest Division. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the Your Right to Transfer Among Divisions section beginning on page 27 of your Contract prospectus for information about making Investment Division transfers, including applicable restrictions and limits on transfers. On the Reorganization Date.
